DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
1.     Claims 1-3, 6-10 and 13-25 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 05/03/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “an open window detector capable of communicating wirelessly via a local area network; and a software application capable of playing digital video from the exterior device; playing a first digital audio; and displaying video from an interior transceiver comprising a camera; and displaying video from a peripheral device comprising a camera, a proximity detector, a speaker, and a microphone, wherein the exterior device is capable of wirelessly streaming the digital video to the peripheral device after motion is detected by the proximity sensor, wherein the exterior device is capable of capturing the first digital audio, wherein the exterior device is capable of wirelessly transmitting the first digital audio to the peripheral device” as shown in the independent claims 1 and 16. 
Regarding claim 8, the prior arts of the record fail to disclose “streaming the digital video to the peripheral device after motion is detected by the proximity sensor, wherein the exterior device is capable of capturing the first digital audio, wherein the exterior device is capable of wirelessly transmitting the first digital audio to the peripheral device, wherein the exterior device is capable of detecting motion using the proximity sensor, wherein the exterior device is capable of receiving a second digital audio from the peripheral device, wherein the speaker of the exterior device is capable of playing the second digital audio received from the peripheral device, and wherein the software application is capable of maintaining a list of declared occupants and assigning a corresponding privilege level for each declared occupant, and wherein the system is capable of calling emergency personnel”
Regarding claims 9 and 13, the prior arts of the record fail to disclose “a software application operable to run on the peripheral device that is configured to interact with the exterior device, wherein the software application is capable of  displaying the digital video; playing the first digital audio; and displaying one or more control settings for the exterior device, wherein the interior transceiver is capable of muting audio, wherein the exterior device is capable of wirelessly streaming digital video to a peripheral device, wherein the exterior device is capable of capturing a first digital audio, and wherein the exterior device is capable of wirelessly transmitting the first digital audio to the peripheral device”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                           06/06/2022